Name: Commission Implementing Regulation (EU) 2017/2159 of 20 November 2017 amending Regulation (EU) No 255/2010 as regards certain references to ICAO provisions (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: air and space transport;  transport policy;  international law
 Date Published: nan

 21.11.2017 EN Official Journal of the European Union L 304/45 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2159 of 20 November 2017 amending Regulation (EU) No 255/2010 as regards certain references to ICAO provisions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (1), and in particular Article 6(7) thereof, Whereas: (1) The Annex to Commission Regulation (EU) No 255/2010 (2) refers to provisions laid down in Annex 11 to the Convention on International Civil Aviation (the Chicago Convention), and more specifically to the 13th edition of July 2001, which incorporates Amendment No 49. On 10 November 2016, the International Civil Aviation Organisation (ICAO) amended Annex 11 to the Chicago Convention, incorporating Amendment No 50A. (2) The Annex to Regulation (EU) No 255/2010 also refers to provisions laid down in the ICAO Procedures for Air Navigation Services  Air Traffic Management (PANS-ATM, Doc. 4444), and more specifically to the 15th edition of 2007, incorporating Amendment No 6. On 10 November 2016, the ICAO amended Doc. 4444, incorporating Amendment No 7A. (3) The references in Regulation (EU) No 255/2010 to Annex 11 to the Chicago Convention and to ICAO Doc 4444 should now be updated in order to take account of those amendments, so as to enable the Member States to meet their international legal obligations and ensure consistency with the ICAO's international regulatory framework. (4) Regulation (EU) No 255/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EU) No 255/2010, points 1 and 2 are replaced by the following: 1. Chapter 3 paragraph 3.7.5 (Air Traffic Flow Management) of Annex 11 to the Chicago Convention  Air Traffic Services (14th edition  July 2016, incorporating Amendment No 50A). 2. Chapter 3 (ATS system capacity and air traffic flow management) of ICAO Doc 4444, Procedures for Air Navigation Services  Air Traffic Management (PANS-ATM) (16th edition  2016 incorporating Amendment No 7A).. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 20. (2) Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (OJ L 80, 26.3.2010, p. 10).